Citation Nr: 9903926	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  98-03 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for cervical strain with 
left shoulder pain, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel



INTRODUCTION

The veteran had approximately nine years and eight months of 
active duty terminating with his discharge in November 1988..

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an August 1997 rating 
decision from the Montgomery, Alabama, Regional Office (RO), 
which confirmed the schedular 10 percent evaluation in effect 
for cervical strain with left shoulder pain.  The veteran 
perfected a timely appeal to that decision.

The veteran appears to be raising the issue of service 
connection for a psychiatric disorder, claimed as secondary 
to the service-connected cervical strain with left shoulder 
pain.  This issue has not been developed for appellate 
consideration, and is referred to the RO for appropriate 
action.


REMAND

The veteran's contentions regarding the increase in severity 
of his service-connected left shoulder disability constitute 
a plausible or well-grounded claim. Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).  Therefore, the Department of Veterans 
Affairs (VA) has a statutory obligation to assist him in the 
development of his claim.  38 U.S.C.A. § 5107(a) (West 1991).


In conjunction with the current claim, the veteran underwent 
a VA examination in May 1997.  At that time the diagnosis was 
degenerative joint disease of the right shoulder.  The 
examiner also commented that there was moderate functional 
loss due to pain by history.  A Diagnosis concerning the left 
shoulder was not included.  The examination of the cervical 
spine revealed a diagnosis of cervicalgia of unknown 
etiology.  However, there is no indication as to the degree 
of functional impairment, if any, is caused by the pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1994).  The evidence shows 
that subsequent to this examination, the veteran has been 
receiving frequent ongoing treatment at a VA pain clinic for 
left shoulder pain.

During the course of the appeal, sections of the VA Schedule 
for Rating Disabilities pertaining to the evaluation of 
muscle injuries were changed, effective July 3, 1997.  These 
revisions effected 38 C.F.R. §§ 4.47 through 4.54, and 4.72 
which were removed and reserved, and §§ 4.55, 4.56, 4.69, 
4.73 and Diagnostic Codes 5301 through 5323.  Where a law or 
regulations changes after a claim has been filed or reopened, 
but before the administrative judicial process has been 
concluded, the version most favorable to an appellant applies 
unless Congress provided otherwise or permitted the Secretary 
to do otherwise and the Secretary does so.  Marcoux v. Brown, 
9 Vet.App. 289 (1996); Karnas v. Derwinski, 1 Vet.App. 308 
(1991).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
current treatment for his service-
connected left shoulder disability.

2.  The RO should request any additional 
treatment records from the VA medical 
facility in Birmingham, Alabama covering 
the period from July 1998 to the present.

3.  The RO should schedule the veteran 
for a VA examination by an orthopedist to 
determine the nature and severity of his 
service-connected cervical spine and left 
shoulder disabilities.  The claims folder 
and a copy of this remand should be made 
available to the examiner for review 
before the examination.  All necessary 
tests and studies, including X- rays, 
deemed necessary should be performed.  
The cervical spine and left shoulder 
should be examined for degrees of range 
of motion, muscle damage, and muscle 
strength.  The examiner should also be 
asked to note the normal ranges of motion 
of the cervical spine and the left 
shoulder.

Additionally, the examiner should be 
requested to determine whether the 
cervical spine and left shoulder exhibit 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.

Further, the examiner should be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when used repeatedly over a period of 
time.  The presence or absence of any 
other symptomatology, including 
instability, related to the left shoulder 
should also be reported.  All findings 
should be reported in detail.  A complete 
rational for any opinion expressed should 
be included in the examination report.

4.  The RO should then readjudicate the 
veteran's claim considering both the old 
and new rating criteria for muscle 
injuries per Karnas.  The RO should also 
consider evaluating the veteran's 
disabilities under Diagnostic Codes 5201, 
limitation of motion of the arm, 5290, 
limitation of motion of the cervical 
spine, and by analogy, 5295, lumbosacral 
strain.  The RO should also consider 
whether a separate rating is warranted 
for any service connected left shoulder 
disorder.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case, to include any pertinent sections of 
the rating criteria for muscle injuries, both old and new, 
which were not included in the statement of the case and 
supplemental statement of the case.  The veteran and his 
representative should be afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless he is further 
informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(19

- 5 -


